DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/939035, with English translation filed on 14 April 2016.
Double Patenting
It is generally advised that although no double patenting rejection is currently applied, related to the Written Description/New Matter issue under 35 USC 112(a) discussed below, correction of the issue will likely result in the claims being rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent Nos. US9419478, US9762092, US10439445, and US11139698, which are related to the present application and recite similar limitations of the disclosed invention. It is generally recommended Applicant consider filing of terminal disclaimers as appropriate.
Claim Objections
Claims 8, 11, 15, 18 objected to because of the following informalities:  
Re claims 8 and 15, it is noted that the grammar of the phrase: "a difference between at least two consecutive power values in comparison to a threshold" is confusing as to what the difference is between, and what is being compared to a threshold. Addressing the issue under 35 USC 112(a) discussed below should take precedence however, and in general it is recommended claim language be ensured that it is clearly recited exactly which parameters are being compared or processed in each operation to avoid confusion.
Re claim 11 and 18, it is recommended the claims be amended to provide basic context/introduction for the requested amount of wireless power, such as "a requested amount of wireless power, previously requested by the wireless power reception apparatus to the wireless power transmission apparatus," or alternatively reciting earlier in the respective independent claims reception apparatus operation to request amount of wireless power. Additionally, the claim recitation of the last paragraph should be amended to use less vague phrasing than "associated" which may potentially raise clarity issues regarding relationship between the measurement results and the recited calculation. Appropriate phrasing could be for example: "when at least two consecutive reception power measurement results indicate respective power values being different from the requested amount of wireless power by at least the threshold", or similar phrasing.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specific reference is made to Applicant's corresponding PGPUB: US2021/0399589.
Re claims 8 and 15 (and all claims dependent thereon), there is insufficient support for the limitation: "detect that a foreign object has been placed in proximity of either the secondary coil or the primary coil based on a difference between at least two consecutive power values in comparison to a threshold", which is not sufficiently supported by Applicant's Specification to lead one skilled in the art to understand that Applicant was in possession of the invention as claimed, and also constituting New Matter not supported by the original disclosure under 35 USC 112(a)/first paragraph. An examination of Applicant's Specification shows no disclosure of foreign object detection by calculating a difference between consecutive power values, and having such difference compared to a threshold. It is generally noted that the phrasing of the limitation is somewhat confusing as to whether a different meaning was intended for what what the difference is between and what the comparison is to due to poor grammar (e.g. if it is instead two consecutive power values being compared to a threshold, and then a difference between the two comparisons), but regardless there appears to be no disclosure in the Specification of either possible interpretation. The closest disclosure of similar foreign object detection determination would be features similar to present claims 11 and 18, and corresponding PGPUB: [0049], [0070], Fig. 4 and similar which discloses foreign object determination by calculating as a measurement result the difference between measured amount of power and the requested amount of wireless power, and comparing the difference to a threshold, and determination of foreign object upon consecutive N measurement results being the same. The claimed limitation in contrast appears to require determination using a difference between at least two consecutive measured power values (unless the claim language were interpreted in an extremely broad and misleading manner in light of the Specification), and is therefore not sufficiently disclosed in the Specification or Original Disclosure as would be understood by those skilled in the art, and therefore constitutes New Matter not sufficiently conveyed by the Specification to be in Applicant's possession. Note that at present dependent claims 11 and 18 do not resolve the issue under 35 USC 112(a) even though they present additional limitations which appear correct and supported by the disclosure, since the recitation in the independent claims are in addition and present inaccurate/unsupported limitations which contradict how the determination is made in dependent claims 11 and 18 as well. It is recommended that Applicant amend the independent claims to remove the inaccurate recitation and instead use recitation of claims 11 and 18 which appear to more accurately describe what may be the intended feature, along with other suggestions discussed in the Objections above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 8-10, 13-17, 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bastami (US2013/0094598).
Re claim 8, Bastami teaches a wireless power reception apparatus (receiver <122>, see Fig. 3), comprising: 
a secondary coil (resonant tank <352>) configured to receive wireless power from a primary coil (resonant tank <332>) of a wireless power transmission apparatus (transmitter <112>; see Bastami: [0020], Fig. 3); and
a power measurement circuit (control logic <358>, sensing elements <360,362,354>, see Bastami: Fig. 3) configured to:
measure a plurality of power values indicative of an amount of power received from the wireless power transmission apparatus (see Bastami: [0040-0043], [0046], [0048], Fig. 3 regarding measuring output power wirelessly received as the system operates, i.e. a plurality of measurements are made during the constant monitoring), and 
detect that a foreign object has been placed in proximity of either the secondary coil or the primary coil based on a difference between at least two consecutive power values in comparison to a threshold (see Bastami: [0046], [0048-0050], Fig. 3 regarding detection of foreign object generally based on change in the monitored receiver output power in comparison with the transmitter input power or the threshold, i.e. foreign object entry will cause consecutive receiver output power measurements to change/differ in comparison with transmitter input power or the threshold; note Bastami: [0044], [0049] discloses power data and the calculation may be stored/performed by the receiver and then the results communicated; see also rejection under 35 USC 112(a) above regarding the limitation as drafted presenting unsupported New Matter). See Bastami: [0030], [0037], [0043], [0044-0049], [0050], Fig. 3.
Re claim 9, Bastami teaches the wireless power reception apparatus of claim 8, wherein the power measurement circuit is further configured to inform the wireless power transmission apparatus to stop or suspend the transmission of the wireless power based on a detection that the foreign object has been placed in proximity of either the secondary coil or the primary coil (see Bastami: [0046], [0049-0050] regarding receiver capable of performing calculation and providing result indicating presence of foreign object to transmitter, and transmitter stopping power transmission based on the information). Note generally that other similar prior art such as Aoyama (US2010/0225173) also teaches explicit detection and notification to transmitter of foreign object.
Re claim 10, Bastami teaches the wireless power reception apparatus of claim 8, wherein the power measurement circuit is further configured to send an indication to the wireless power transmission apparatus based on a detection of the foreign object (see Bastami: [0046], [0049-0050] regarding receiver capable of performing calculation and providing result indicating presence/absence of foreign object to transmitter).
Re claim 13, Bastami teaches the wireless power reception apparatus of claim 8, wherein the secondary coil is magnetically or resonantly coupled with the primary coil (see Bastami: [0020]).
Re claim 14, Bastami teaches the wireless power reception apparatus of claim 8, wherein the power measurement circuit is further configured to send a foreign object detection (FOD) declaration in response to detecting that the foreign object has been placed in proximity of either the secondary coil or the primary coil (see Bastami: [0046], [0049-0050] regarding receiver capable of performing calculation and providing result indicating presence/absence of foreign object to transmitter; note also the FOD declaration is not further defined in terms of what its specific contents are, what operations it produces in response, or conditions when it is/is not sent, etc. as currently claimed).
Re claim 15, the claim recites a method for detecting foreign objects using essentially the same components operated in the same manner as recited in claim 8, and is therefore rejected by the same reasoning applied to claim 8 above. See rejection of claim 8 for details.
Re claims 16-17, 20, the further recited method limitations essentially correspond to the same limitations recited in claims 9-10, 14 and are therefore rejected by the same reasoning applied above.

Allowable Subject Matter
Claims 11-12, 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (see rejection under 35 USC 112(a) above regarding recommended amendments) and address the noted Objections.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 would be allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power reception apparatus having recited secondary coil for wireless power reception and "a power measurement circuit configured to: measure a plurality of power values indicative of an amount of power received from the wireless power transmission apparatus", "wherein the power measurement circuit is further configured to: determine a plurality of reception power measurement results based on the plurality of power values compared to a requested amount of wireless power and the threshold, detect the foreign object when at least two consecutive reception power measurement results are associated with power values being different from the requested amount of wireless power by at least the threshold". As discussed above, Azancot, Bastami, and also Stevens (US2007/0228833) generally teach wireless power receivers repeatedly measuring received power with comparison to desired range/thresholds or transmitted power amount, with detection of foreign object generally based on a difference/change with the measured values. Although Azancot and Stevens generally suggest the wireless power receiver may request an amount of power to be transmitted, and prior art such as Jin (US2008/0197712) generally discloses determination of foreign object based on requiring plurality of consecutive measurements to exceed a threshold, the prior art of record does not sufficiently teach or suggest the wireless power receiver detecting the foreign object when at least two consecutive reception power measurement results indicate respective at least two consecutive measured power values being different from the requested amount of wireless power by at least the threshold, as understood in light of the Specification/Drawings. Claim 11, in light of Applicant's Specification and Drawings, would therefore overcome the cited prior art of record upon appropriate resolution of the noted issues.
Claim 12 would be allowable for being dependent on claim 11.
Claim 18 recites a method for detecting foreign objects comprising operating essentially the same components in the same manner as recited in claim 11 and therefore would overcome the cited prior art of record by the same reasoning applied to claim 11 above.
Claim 19 would be allowable for being dependent on claim 18.

Conclusion
In summary, it is recommended Applicant amend the claims to address the noted issue under 35 USC 112(a) and clearly recite the foreign object detection determination process/calculation that is disclosed and actually supported by the Specification, such as recited in claims 11 and 18. Applicant should also address the Objections as noted, and consider the Double Patenting issues that will likely be raised upon resolution of the issue under 35 USC 112(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836